EXHIBIT 10.2

FIRST AMENDMENT TO LEASE

This First Amendment to Lease (the "Amendment") is made as of the second day of
October 2000 between First Industrial, L.P., a Delaware limited partnership
("Landlord") and inTEST Corporation, a New Jersey corporation ("Tenant").

Background

Landlord and Tenant are parties to a Lease dated June 6, 2000 (the "Lease")
pursuant to which Landlord has agreed to lease to Tenant and Tenant has agreed
to rent from Landlord 80,000 sq. ft. of space at 3 Computer Drive, (now known as
7 Esterbrook Drive) Cherry Hill Industrial Park, Cherry Hill Township, New
Jersey, as more particularly defined in the Lease (the "Premises"). Landlord and
Tenant desire to amend the Lease by providing for the leasing of 41,700 sq. ft.
of additional space at 7 Esterbrook Drive, contiguous to the Premises, as such
additional space is depicted on Exhibit "A" hereto (the "Expansion Space") upon
the terms and conditions set forth in this Amendment.

Agreement

Now therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged and intending to be legally bound hereby,
Landlord and Tenant covenant and agree as follows:

1.     Defined Terms. Capitalized Terms not otherwise defined in this Amendment
shall have the same meaning as in the Lease unless the context otherwise clearly
requires.

2.     Basic Terms. Section 1 of the Lease is amended as follows:

(a)     There is added to Section 1.4 Premises the following:

"Effective the Expansion Space Commencement Date (herein defined), the Premises
shall include the Expansion Space comprising 41,700 sq. ft. of space adjoining
the Premises, as depicted in Exhibit "A" attached hereto and made a part
hereof."

(b)     There is added a new Section 1.6.1 as follows:

"1.6.1 Expansion Space Term. The term for the Expansion Space shall commence
October 2, 2000 (the "Expansion Space Commencement Date") and shall end on the
Expiration Date, unless sooner terminated as provided in the Lease."

(c)     Section 1.11 is hereby deleted and the following is inserted in its
place and stead:

Base Rent payable by Tenant throughout the Term and for both the Premises and
the Expansion Space is as follows:



MONTHS

BASE RENT PAYMENT
AMOUNT

EXPANSION RENT PAYMENT AMOUNT



TOTAL

9/1/00-12/31/00

$31,750.00

$0.00

$31,750.00

1/1/01-12/31/01

$31,750.00

$10,000.00

$41,750.00

1/1/02-12/31/02

$31,750.00

$10,500.00

$42,250.00

1/1/03-8/31/03

$31,750.00

$11,335.00

$43,085.00

9/1/03-12/31/03

$34,100.00

$11,335.00

$45,435.00

1/1/04-12/31/04

$34,100.00

$12,165.00

$46,265.00

1/1/05-12/31/05

$34,100.00

$12,535.00

$46,635.00

1/1/06-8/31/06

$34,100.00

$12,900.00

$47,000.00

9/1/06-12/31/06

$36,700.00

$12,900.00

$49,600.00

1/1/07-8/31/07

$36,700.00

$13,300.00

$50,000.00

9/1/07-12/31/07

$37,800.00

$13,300.00

$51,100.00

1/1/08-8/31/08

$37,800.00

$13,700.00

$51,500.00

9/1/08-12/31/08

$38,935.00

$13,700.00

$52,635.00

1/1/09-8/31/09

$38,935.00

$14,100.00

$53,035.00

9/1/09-12/31/09

$40,100.00

$14,100.00

$54,200.00

1/1/10-8/31/10

$40,100.00

$14,535.00

$54,635.00

(e)     Section 1.12 is amended by adding the following:

"Additionally, the Additional Rent payable by Tenant with respect to the
Expansion Space shall be $6,000.00 per month for the period beginning on the
Expansion Space Commencement Date through December 31, 2000, subject to Section
3."

(f)     Section 1.13 is amended by adding the following:

"Effective the Expansion Space Commencement Date, Tenant's Proportionate Share
shall be 67.24%".

3.     Expansion Space Work Items. Lease Exhibit "C" is amended by adding the
following:

(a)     With respect to the Expansion Space, Landlord and Tenant mutually agree
that the Expansion Space shall be improved through the construction and
installation of the following improvements (the "Expansion Space Work Items")
described as follows:

(a)   Installation of one man door and one 10' x 10' overhead door in the
existing masonry demising wall between the Premises and the Expansion Space, at
locations to be confirmed by the Tenant.

(b)   Separation of gas service to the Expansion Space from the adjacent vacant
space and separation of any remaining electrical connections to the Expansion
Space from the adjacent vacant space.

(c)   Servicing of all heating and air-conditioning equipment, plumbing,
overhead doors, and dock levelers.

(d)   Replacement of any burned out light bulbs.

(b)     Landlord shall cause to be prepared construction drawings and shall
obtain a construction permit and other permits and approvals required in order
to proceed with the construction and installation of the Expansion Space Work
Items. Landlord shall proceed with diligence to complete the construction and
installation of the Expansion Space Work Items. Landlord shall be deemed to have
completed the Expansion Space Work Items when the same have been substantially
completed by Landlord in accordance with the construction drawings, except for
minor or insubstantial details of construction, detail or mechanical adjustment
that remain to be done which do not materially adversely affect the occupancy of
the Expansion Space. If necessary, following completion of the Expansion Space
Work Items, representatives of Landlord and Tenant shall jointly inspect the
Expansion Space Work Items and shall prepare a written list of punch list items,
which items shall be corrected or completed by Landlord with diligence."

4.     Landlord's Property. Section 12.1 is amended by adding the following:

"All Expansion Space Work Items shall be deemed to be Landlord's Property and
Tenant shall not be obligated to remove any part of the Expansion Space Work
Items at the expiration of the Term."

5.     Applicability of Lease Provisions. Except as herein provided, all of the
terms, covenants and conditions of the Lease shall continue in full force and
effect, shall apply to the Expansion Space and are hereby ratified, confirmed
and approved.

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.

LANDLORD:

First Industrial, L.P.

, a Delaware limited partnership

By:

First Industrial Realty Trust, Inc., a Maryland corporation, its general partner

By:

/s/ Peter O. Schultz, Jr.

Its:

Regional Director



TENANT:

inTEST Corporation,

a Delaware corporation

By:

/s/ Hugh T. Regan, Jr.

Its:

CFO

